Citation Nr: 9912927	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1985 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The case returns to the Board following a remand to the RO in 
January 1997.  


REMAND

In the January 1997 remand, the Board instructed that the 
veteran should be afforded a VA orthopedic examination.  The 
examiner was asked to complete the following: review the 
entire claims folder, including service medical records and 
VA and private medical records; perform a physical 
examination; and offer an opinion as to the likelihood that 
any current low back or bilateral knee disorder was related 
to conditions noted in service.  The examiner was asked to 
provide reasons and bases for his conclusions.  

A review of the claims folder reveals that the veteran in 
fact underwent a VA orthopedic examination in July 1997.  In 
addenda to the examination reports, the examiner gave the 
opinion that neither the low back disorder nor the bilateral 
knee disorder was related to service.  However, a reading of 
the examination report fails to disclose whether the examiner 
ever reviewed the veteran's medical records.  In addition, 
the examiner did not provide any rationale or facts to 
support his conclusion.  The veteran's accredited 
representative has noted this deficiency and has asked that 
the case be returned to the RO to correct this omission.    

In a recently decided case, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should return the veteran's 
claims folder to the examiner who 
performed the July 1997 VA examination.  
The RO should request that the examiner 
review the claims folder, to include the 
service medical records and VA and 
private medical records, as well as the 
report of the July 1997 VA examination 
and addenda.  No additional physical 
examination is necessary unless required 
by the examiner.  The examiner is asked 
to provide reasons and bases for the 
opinions he expressed. 

Should the physician who conducted the 
July 1997 examination be unavailable or 
otherwise unable to provide a rationale 
for his opinions, the RO should schedule 
the veteran for another VA examination by 
an orthopedist to determine the etiology 
of the disabilities in question. An 
opinion should be provided regarding the 
likelihood that current low back and 
bilateral knee pathology had their onset 
in service or are otherwise related 
thereto.  Reasons and bases for all 
conclusions should be provided. The RO 
should request that the examiner review 
the claims folder, to include the service 
medical records and VA and private 
medical records, as well as the report of 
the July 1997 VA examination and addenda.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for chronic lumbosacral strain 
and a bilateral knee disorder.  If the 
disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
He is free to submit additional evidence as desired.      




		
	WAYNE M. BRAEUER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

